Citation Nr: 0007257	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for numbness in the 
right leg.  

5.  Entitlement to service connection for a bilateral hearing 
loss disability.  

6.  Entitlement to service connection for a rectal disorder, 
including hemorrhoids.  

7.  Entitlement to service connection for rhinitis.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for cardiovascular 
disease, including hypertension.  

10.  Entitlement to service connection for an acquired 
psychiatric disability.  

11.  Entitlement to a compensable evaluation for gastric 
ulcer.  

12.  Entitlement to a compensable evaluation for colon 
polyps.  

13.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic degenerative changes in the right knee.  

14.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder.  

15.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic degenerative changes, right tibiotalar joint, 
also diagnosed as degenerative joint disease of the right 
ankle.  

16.  Entitlement to higher evaluation for degenerative joint 
disease of the left ankle, rated as 10 percent disabling 
prior to July 1, 1997 and as 20 percent disabling effective 
as of that date.  

17.  Entitlement to an evaluation in excess of 10 percent for 
left ureteral stone, kidney stone (nephrolithiasis), also 
claimed as blood in urine.  

18.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1986 to March 
1994.  Southwest Asia or combat service is not indicated.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In light of the grants contained in this decision, the issue 
of entitlement to a total disability rating based on 
individual unemployability will be the subject of a Remand at 
the end of this decision and will not be otherwise discussed 
herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The preponderance of the evidence establishes that the 
veteran does not have tinnitus as a result of a head injury 
during service.  

3.  There is no evidence which links current tinnitus to any 
other disease or injury during service or to a service-
connected disability.  

4.  A right shoulder dislocation has been linked to symptoms 
and injury in service by an October 1995 VA examination.  

5.  The veteran has the residuals of a right shoulder 
dislocation as the result of injury in service, in 1993.  

6.  There is no evidence connecting a current back disorder 
to disease or injury incurred or aggravated in service.  

7.  There is no evidence that arthritis was manifested to a 
degree of 10 percent or more during the first year after the 
veteran left active service.  

8.  There is no evidence which connects numbness in the right 
leg to disease or injury in service or to a service-connected 
disability.  

9.  There is no evidence of a bilateral hearing loss 
disability within the meaning of the laws and regulations 
providing compensation benefits.  

10.  There is no evidence which connects current hemorrhoids 
to disease or injury during service.  

11.  There is no evidence of a current rectal disorder, other 
than hemorrhoids or residuals of colon polyps.  

12.  There is no evidence of current rhinitis.  

13.  There is no evidence of a current headache disability.  

14.  There is no evidence which connects current 
cardiovascular disorder, including hypertension, to disease 
or injury during service.  

15.  The veteran's current cardiovascular disorder is not 
etiologically related to a service-connected disability, as a 
causal or aggravating factor.  

16.  There is no evidence which connects an acquired 
psychiatric disability to disease or injury during service, 
or to a service-connected disability as a causal or 
aggravating factor.  

17.  The service-connected gastric ulcer residuals are mild; 
with recurring symptoms of burning epigastric pain, which 
requires treatment with medication.  The ulcers residuals are 
manifested on X-rays by mild prominence of the mucosal folds 
of the duodenum suggesting mild duodenitis.  

18.  Residuals of colon polyps were not demonstrated on the 
March 1996 flexible sigmoidoscopy or the March 1997 barium 
enema study.  The service-connected gastrointestinal 
manifestations do not include manifestations which 
approximate those associated with an irritable colon 
syndrome, irritable bowel syndrome, spastic colitis, mucous 
colitis, ulcerative colitis, etc.  

19.  The service-connected right knee disorder is manifested 
by arthritic changes and a limitation of flexion which does 
not approximate 30 degrees.  There is no ankylosis , 
subluxation or instability, semilunar cartilage dislocation 
or removal, limitation of extension, nonunion or malunion of 
the tibia or fibula, genu recurvatum, or symptomatic scars.  

20.  The service-connected left knee disorder is manifested 
by arthritic changes and a limitation of flexion which does 
not approximate 30 degrees.  There is no ankylosis , 
subluxation or instability, semilunar cartilage dislocation 
or removal, limitation of extension, nonunion or malunion of 
the tibia or fibula, genu recurvatum, or symptomatic scars.  

21.  The functional effects of the service-connected 
degenerative joint disease of the right ankle result in no 
more than moderate limitation of motion.  

22.  Prior to the March 8, 1997 VA examination, there was no 
more than moderate limitation of left ankle motion.  

23.  As of the March 8, 1997 VA examination, the veteran has 
marked limitation of left ankle motion.  

24.  There is no actual ankylosis of the left ankle and the 
limitation of motion does not approximate ankylosis.  

25.  The service-connected kidney stones are manifested by 
occasional pains.  They do not require diet therapy, drug 
therapy, or, invasive or non-invasive procedures more than 
two times a year.  There is no infection or requirement for 
catheter drainage.  There is no renal dysfunction.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  Residuals of a right shoulder dislocation were incurred 
in active wartime service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for numbness in the 
right leg is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim for service connection for a rectal disorder, 
including hemorrhoids is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim for service connection for rhinitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9.  The claim for direct service connection for 
cardiovascular disease, including hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

10.  The veteran's cardiovascular disability is not 
proximately due to or the result of or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
38 U.S.C.A. § 1110 (West 1991) as discussed in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

11.  The claim for service connection for an acquired 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

12.  The criteria for a 10 percent rating for the service-
connected gastric ulcer residuals have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Codes 7304, 7305 (1999). 

13.  The criteria for an additional compensable rating for 
colon polyps or a higher rating for the service-connected 
gastrointestinal disorder, based on polyp residuals, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.31, 4.114, and Codes 7319-
7327 (1999).  

14.  The criteria for a rating in excess of 10 percent for 
the service-connected right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003, 5010, 5260 (1999). 

15.  The criteria for a rating in excess of 10 percent for 
the service-connected left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003, 5010, 5260 (1999). 

16.   The criteria for a rating in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 5271 
(1999).  

17.  The criteria for a rating in excess of 10 percent for 
the service-connected degenerative joint disease of the left 
ankle were not met prior to March 8, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 5271 (1999).  

18.  The criteria for a 20 percent rating for the service-
connected degenerative joint disease of the left ankle were 
met as of March 8, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 5271 
(1999).  

19.  The criteria for a rating in excess of 20 percent rating 
for the service-connected degenerative joint disease of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 5271 
(1999).  

20.  The criteria for a rating in excess of 10 percent for 
kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Codes 
7508, 7509 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

1.  Service Connection for Tinnitus

The report of the March 1997 audiologic examination shows the 
veteran reported a history of exposure to noise from gunfire 
and explosions.  He stated that he was hit in the head with a 
pipe.  Tinnitus reportedly had its onset in 1995, during 
service, and was of sudden onset following head trauma.  This 
report makes the claim well grounded as it provides a current 
diagnosis and links that diagnosis to injury in service.  

The remaining evidence is against the claim.  

The veteran was not in active service in 1995.  

The service medical records do not show any complaints of 
head trauma or tinnitus.  

On medical board examination in November 1993, the veteran's 
head and ears were reported to be normal.  

The earliest recorded mention of the condition was in the 
January 1996 statement, in which the veteran claimed service 
connection for constant ringing in both ears.   

The report of the March 1996 VA audiologic examination shows 
the veteran reported tinnitus.  The examiner specifically 
reported that there was no history of head trauma.  There was 
a history of military noise exposure (gunfire).  However, the 
examiner did not connect current tinnitus to the reported 
exposure to the gunfire noise.  

At his July 1997 RO hearing, the veteran gave sworn testimony 
to the effect that, during service, he complained of ringing 
in his ears but was told that everyone had it.  (Hearing 
transcript, 26.)  He reported ringing every night in his 
ears.  He also heard it in the daytime and there were louder 
episodes when he had headache or sinus flare-ups.  There was 
no testimony as to head injury or onset following head 
injury.  

The March 1997 report of the tinnitus following head trauma 
in service is not persuasive as it actually dates the trauma 
to 1995, after service.  The earlier March 1996 examination 
report obtained from the veteran, a history that there was no 
head trauma.  His subsequent sworn testimony did not include 
head trauma or date the onset of tinnitus to head trauma.  
Further, there is no documentation of head trauma during 
service.  The last service examination showed the veteran's 
ears and head to be normal.  The preponderance of evidence on 
this point shows that any tinnitus the veteran may now have 
is not linked to injury in service.  38 U.S.C.A. § 5107(b) 
(West 1991).  

There is no evidence from a competent medical professional 
which links the diagnosis of tinnitus to any other disease or 
injury during active service.  Particularly, there is no 
evidence from a competent medical professional which links 
the diagnosis of tinnitus to the reported exposure to the 
gunfire noise.  There is no evidence from a competent medical 
profession which identifies symptoms during service with a 
current diagnosis of tinnitus.  38 C.F.R. § 3.303(b) (1999).  
See also Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
There is no other well grounded basis for a claim for service 
connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Service Connection for a Right Shoulder Disorder

During service, in October 1993, the veteran was afforded an 
orthopedic consultation.  In addition to his lower extremity 
problems, he complained of right shoulder pain.  He denied 
any dislocations or previous injuries.  The shoulder had a 
full range of motion.  There was a click in both shoulders 
with abduction and external rotation.  There were negative 
apprehension, drawer and impingement signs.  X-rays did not 
show any bony abnormality or degenerative changes.  There was 
no shoulder diagnosis.  On the November 1993 medical board 
examination report, the veteran's upper extremities were 
normal.  

Medical Evaluation Board (MEB) Proceedings are dated in 
December 1993 and include a hospital report.  The veteran 
reported that right shoulder pain first occurred in the early 
part of that October while doing pushups.  He noted some pain 
and a subsequent pop.  He popped the shoulder back in and 
went to sick call.  He was referred to orthopedics because he 
was unable to do physical training.  He denied that any true 
dislocations were documented.  Examination disclosed a full 
range of shoulder motion.  There was a mild pop in the 
shoulders, bilaterally, with adduction, abduction, and 
external rotation.  There was a negative apprehension sign.  
There was a trace sulcus sign on the right, but no obvious 
subluxability.  He had a mildly positive impingement sign on 
the right.  X-rays of the right shoulder were within normal 
limits, without evidence of degeneration for dislocation.  
There was no shoulder diagnosis.  

On the October 1995 VA examination, the veteran reported a 
right shoulder injury in 1993.  He stated that a dislocation 
was diagnosed and placed in sling immobilization.  
Subsequently, he experienced dislocations which he reduced 
himself.  Right shoulder motion was flexion and abduction to 
110 degrees, external rotation to 40 degrees, and internal 
rotation to 40 degrees.  October 1995 VA X-rays of the 
shoulder disclosed no significant bone or joint abnormality.  
The diagnosis was recurring right shoulder dislocation.  This 
report provides a diagnosis and links that diagnosis to 
injury in service, as reported by the veteran.  It touches on 
all 3 points of evidence required for a well grounded claim.  

During his July 1997 RO hearing, the veteran testified that, 
during service, he tried to get up after doing push-ups and 
his shoulder just popped out of the socket.  He stated that 
he went on sick call and they popped it back in.  Thereafter, 
he complained about it and was told that it would hurt 
because it had popped out.  (Hearing transcript, 20.)  He 
reported a fall after service, when he tried to grab 
something and the shoulder popped.  A physician took X-rays 
which were said to show arthritis.  (Hearing transcript, 21.)  
He testified that right shoulder pain continued from the time 
of the injury in service.  (Hearing transcript, 21.)  This 
testimony is consistent with the December 1993 MEB 
hospitalization report.  The testimony is credible.  

A VA orthopedic clinic note, dated in September 1997, 
includes a complaint of shoulder pain.  The examiner found a 
full range of shoulder motion with pain and crepitus.  Pain 
and crepitus are indicative of the presence of compensable 
disability.  38 C.F.R. § 4.59 (1999).  

Giving the veteran the benefit of the doubt, the Board finds 
that it can not reasonably dissociate the objective right 
shoulder findings shortly before the veteran left service 
from those manifested shortly after service.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Consequently, service connection will 
be granted.  

3.  Service Connection for a Low Back Disorder

At his July 1997 RO hearing, the veteran testified that after 
his first surgery and before his second one, his knee gave 
out and he fell down 2 flights of stairs.  He stated that his 
back did not bother him until he started having leg problems.  
He stated that his back problems started on active duty when 
it was noticed that he was not walking as he used to.  He 
reported that doctors subsequently found a dislocated disc 
was pinching a nerve and causing his right leg to be numb.  
The veteran is competent to testify of injury.  This provides 
one of three critical elements necessary for a well grounded 
claim.  

There is a diagnosis of a current back disorder.  The October 
1995 VA examination report shows the veteran complained of 
having low back pain since 1993.  X-rays revealed 
degenerative joint disease at the lumbosacral spine with 
spondylosis at L5 and slight spondylolisthesis of L5-S1.  
This evidence of a current disability is the second element 
of a well grounded claim.  

The third requirement for a well grounded claim is some 
evidence which connects the current disability to disease or 
injury in service.  As a lay witness, the veteran is not 
competent to testify on medical questions relating to the 
connection between injury and current disability.  An opinion 
from a trained medical professional is required.  Grottveit, 
5 Vet. App. at 93.  Further, the statements of a lay witness 
as to what a doctor said are not competent evidence.  See 
Warren v. Brown, 6 Vet App 4 (1993).  

Review of the record does not disclose any evidence from a 
physician or other medical professional which would link the 
veteran's current back disorder to disease or injury in 
service.  

The Board has considered the applicable regulatory bases for 
establishing a connection.  Looking to the first part of 
38 C.F.R. § 3.303(b) (1999), the service medical records 
contain no evidence of a chronic back disorder.  

In light of the veteran's testimony as to injury between knee 
surgeries, those service medical records were scrutinized 
with particular care.  The service medical records show that 
the veteran's right knee was treated in July, 1991, with a 
diagnostic arthroscopy followed by chondroplasty of the 
femoral trochlea.  His second surgery was in November 1991 
and involved a diagnostic arthroscopy of the left knee.  It 
was reported that the veteran had catching sensations four 
weeks earlier while climbing stairs and that he had 
persistent pain in the left knee since then.  There was no 
report of a fall down stairs or right lower extremity 
neurologic symptoms.  There was no evidence of a chronic back 
disorder.  38 C.F.R. § 3.303(b) (1999).  

Looking to the second part of 38 C.F.R. § 3.303(b) (1999), 
the veteran has testified of continuing back problems since 
service.  However, there is no medical opinion linking the 
reported continuity of symptomatology to the current 
disability.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Such an opinion is particularly necessary in this 
case to distinguish the left flank pain which physicians have 
linked to the service-connected kidney stones.  Therefore, 
the continuity of symptomatology described by the veteran is 
inadequate to provide the required nexus.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
or more within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Here, the veteran left active service in March 
1994 and arthritic changes were manifested in October 1995.  
There is no legal or regulatory basis too presume that 
arthritis manifested more than 17 months after service was 
incurred in service.  As noted above, there is no opinion 
from a competent medical source which links the minimal 
degenerative changes noted in October 1995 with disease or 
injury in service.  

As there is no evidence connecting the veteran's current back 
disability to disease or injury in service, the claim is not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  Service Connection for Numbness in the Right Leg

The service medical records show right knee and ankle 
injuries.  They do not reflect any neurologic deficits.  The 
veteran contends that he has numbness of the right leg as the 
result of a back injury in service.  (Hearing transcript, 
17.)  As discussed above, there is no evidence that the back 
injury is connected to service.  If the leg numbness is 
connected to the back disorder, that does not establish 
service connection because the back disorder is not service-
connected.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

The March 1996 VA examination report noted the veteran had a 
mild right lateral femoral cutaneous neuropathy neuralgia 
paresthetica, but no other neurological abnormality.  The 
examiner did not link the diagnosis to any disease or injury 
during service.  

Review of the record does not disclose any opinion from a 
medical professional which links the right lower extremity 
neuropathy to disease or injury during service.  There is no 
evidence of chronic disability in service.  38 C.F.R. 
§ 38 C.F.R. § 3.303(b) (1999).  No physician links a 
continuity of neuropathy symptoms, beginning in service, to a 
current disability.  38 C.F.R. § 3.303(b) (1999).  Savage, 
497-8.  

Organic disease of the nervous system may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In this case, there 
is no evidence from a trained medical professional which 
identifies neurologic deficits within the first post service 
year.  

The relationship between disabilities is a medical question 
which requires evidence from a doctor or other professional 
with the training and experience necessary to provide a 
competent opinion on the medical question of etiology.  There 
is no evidence from a competent source which links the 
veteran's right lower extremity numbness to any service-
connected disability.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  

As there is no evidence connecting the veteran's current 
right lower extremity numbness to disease or injury in 
service, or to a service-connected disability, the claim is 
not well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  Service connection for a Bilateral Hearing Loss 
Disability

As noted above, a well grounded claim requires evidence of a 
current disability.  What constitutes a hearing loss 
disability is defined by regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The March 1996 VA audiologic evaluation disclosed 
sensorineural hearing deficits at some frequencies.  However, 
the audiometric results did not meet the regulatory 
definition of a disability.  There were no thresholds of 40 
or greater.  Neither ear had 3 thresholds of 26 decibels or 
greater.  Speech recognition scores were 96 bilaterally, not 
less than 94 percent.  

The March 1997 VA audiologic tests met all the criteria for a 
hearing loss disability.  However, the examiner noted that 
the results were not consistent between the pure tone and 
speech portions of the test and that the results were not 
consistent with previous testing.  The examiner did not feel 
that these results gave an accurate picture of the 
disability.  

As discussed above, a well grounded claim requires a 
diagnosis in which a trained medical professional interprets 
findings as showing a current disability.  It is not enough 
that there be some abnormal test results.  Here, the evidence 
does not contain findings, which a trained medical 
professional feels represents the veteran's actual hearing 
impairment, and which meet the regulatory definition of a 
disability.  As there is no evidence of a disability within 
the meaning of the law and regulations, the claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  Service connection for a Rectal Disorder, including 
Hemorrhoids

Service connection has been established for the residuals of 
polyps in the colon.  This claim is for other rectal 
disorders, particularly hemorrhoids.  

In July 1997, the veteran testified that he was treated for 
hemorrhoids in service, in 1988, at the same time he was 
treated for colon polyps.  (Hearing transcript, 14.)  He 
stated that he had rectal bleeding at that time and was 
treated with suppositories.  He reported that he still had 
the same symptoms once in awhile.  He reported seeing blood 
when he wiped and, sometimes when he sat down, blood just 
dropped.  (Hearing transcript, 15.)  He reported that he also 
had itching.  (Hearing transcript, 16.)  This testimony 
provides evidence of disease in service.  

The report of the March 1996 VA examination recounts episodes 
of perianal discomfort with mild bleeding.  The veteran was 
unable to tell the frequency.  Examination disclosed 
hemorrhoidal tissue at one o'clock and six o'clock.  There 
was a diagnosis of external hemorrhoids.  This provides 
evidence of current disability - hemorrhoids.  There is no 
evidence of any other current rectal disability, so there is 
no well grounded claim as any other rectal disorder.  

The third requirement is evidence which connects the current 
disability to disease in service.  Where a veteran can 
observe a disability (such as rectal bleeding), his testimony 
is competent as to continuity.  See Gregory v. Brown, 8 Vet. 
App. 563 (1996).  However, lay testimony was not competent to 
diagnosis hemorrhoids in service or to distinguish rectal 
bleeding from the service-connected colon disorder from 
rectal bleeding due to hemorrhoids.  To establish that 
hemorrhoids were the cause of continuous bleeding requires 
evidence from a trained medical professional.  See Savage, 
497-8.  

In this case, the service medical records show treatment for 
rectal complaints disclosed colon polyps, which were treated.  
Although the veteran was seen several times during service 
for his rectal complaints, there was no notation of 
hemorrhoids by the examiners during service.  There is no 
evidence of chronic hemorrhoids in service.  38 C.F.R. 
§ 3.303(b) (1999).  While the veteran has asserted a 
continuity of symptomatology, there is no medical opinion 
linking the reported symptoms to the current disability.  
38 C.F.R. § 3.303(b) (1999).  See Savage, 497-8.  This is a 
particular necessity in this case, to identify and 
distinguish the hemorrhoid symptoms from the service-
connected polyps and their residuals.  

As there is no evidence, from a competent source, which 
connects the current disability to symptoms in service, the 
claim is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



7.  Service Connection for Rhinitis

In July 1997, the veteran testified of rhinitis being treated 
during service.  (Hearing transcript, 24, 25.)  The service 
medical records show that episodes of upper respiratory 
infection were treated.  They do not reflect any chronic 
rhinitis.  On medical board examinations in December 1991 and 
November 1993, the veteran's nose and sinuses were normal.  

Examination of the veteran's nose in March 1996 revealed a 
normal configuration.  Turbinates were mildly enlarged.  No 
pathology was appreciated.  The middle and inferior meatus 
were without pathology.  The superior nasal vault was without 
pathology appreciated.  The diagnosis was a normal nasal 
examination.  

In May 1996, complaints included nasal congestion.  The 
assessment was an upper respiratory infection.  

A well grounded claim requires evidence of a current 
disability.  This must come from a medical professional who 
has the training and experience to diagnosis a medical 
condition.  The assertion of a lay witness that there is a 
current disability is not sufficient.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Similarly, evidence 
of symptoms during service is not sufficient evidence that 
there is a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  There must be evidence of a current 
disability from a physician or other qualified witness.  See 
Grottveit.  The veteran has not identified, and the Board can 
not find, any evidence of a current rhinitis.  As there is no 
evidence of current disability, the claim is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).  

8.  Service Connection for Headaches

The veteran has testified of headaches in service.  (Hearing 
transcript, 24, 25.)  The service medical records contain a 
February 1989 report of headaches and other symptoms which 
were diagnosed as an upper respiratory infection, and treated 
as such.  A later notation listed tension headaches in 1989 
as a temporary problem.  The service medical records do not 
describe or diagnosis any chronic headache disorder.  The 
veteran's head and neurologic status were normal on medical 
board examinations in December 1991 and November 1993.  

Here again, there is no evidence of a current disability from 
a doctor or other medical professional.  As a lay witness, 
the veteran's claim of symptoms is not sufficient.  A 
diagnosis of current disability from a physician or other 
qualified professional is required.   See Rabideau; Brammer.  
As there is no evidence of current disability, the claim is 
not well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).  

9.  Service Connection for Cardiovascular Disease, including 
Hypertension

There was an elevated blood pressure reading on the December 
1991 medical board examination.  That single reading would 
not support a diagnosis of hypertension.  38 C.F.R. § 4.104, 
Note(1) following Code 7101 (1999).  The examiner did not 
diagnose hypertension or other cardiovascular disease.  He 
reported that the veteran's heart and vascular system were 
normal.  

Clinical notes for 1993 show that the veteran's blood 
pressure was measured on at least 6 occasions throughout the 
year, with normal results.  On the November 1993 medical 
board examination, blood pressure was not elevated and the 
examiner reported the veteran's heart and vascular system 
were normal.  

Arteriosclerosis and cardiovascular disease, including 
hypertension, may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  There is no evidence of arteriosclerosis, 
hypertension, or other cardiovascular disease within the 
first year following active service.  

A single elevated blood pressure was recorded on the October 
1995 VA examination.  There were no other cardiovascular 
findings.  There was no diagnosis of cardiovascular disease.  
A examination for hypertension was scheduled.  

The veteran was specifically examined for hypertension in 
March 1996.  The heart had a regular rate and rhythm with no 
murmurs rubs or gallops.  Heart sounds S1 and S2 were normal.  
The apex was located in the midclavicular line.  An 
electrocardiogram and other tests had normal results.  There 
was one elevated blood pressure reading followed by four 
normal readings.  The diagnosis was normotension.  

In August 1997, more than 3 years after leaving active 
service, the veteran had a myocardial infarction.  No 
physician has linked the veteran's current cardiovascular 
disability to the single elevated blood pressure reading in 
service, or to any other disease or injury in service.  The 
veteran's assertion that there is a connection is not 
evidence.  See Rabideau; Brammer.  

The regulations do not provide any basis to link the current 
cardiovascular disability to disease or injury in service.  
The single elevated finding in service does not establish the 
presence of a chronic disability.  38 C.F.R. §§ 3.303(b), 
4.104 (1999).  The veteran testified, in July 1997, that he 
had been tested and found to have fluctuating blood pressure.  
He was told to control it with diet and was not on 
medication.  (Hearing transcript, 28.)  He has not described 
a continuity of cardiovascular symptomatology linking 
symptoms in service to the current disability.  38 C.F.R. 
§ 3.303(b) (1999).  More importantly, there is no medical 
opinion linking continuing symptoms to the current 
disability.  See Savage, 497-8.  

As noted above, the law and regulations will presume that 
cardiovascular disease manifested in the first year after 
leaving service was incurred in service.  However, there is 
no basis in the law or regulations to presume that 
cardiovascular disease manifested more than 3 years after 
service was incurred in service.  Further, the veteran has 
not presented any medical basis to presume that his 
cardiovascular disease began in service.  As there is no 
evidence from a competent medical professional which links 
the current cardiovascular disability to disease or injury in 
service, the claim is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a) (West 1991).  

Secondary Service Connection

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In a letter dated in August 1997, a private cardiologist, 
Robert L. Barrett, M.D., stated that the veteran had, in the 
past been under steroid injections and a significant amount 
of stress, both of which, the doctor thought may have 
contributed to his myocardial infarction.  

The report of the October 1998 VA heart examination addressed 
the possibility that steroid injections may have contributed 
to veteran's cardiovascular disability.  The doctor reviewed 
and cited a medical text for the proposition that myocardial 
infarction and heart disease were not among the side effects 
of the veteran's medication.  Hypertension was listed as a 
side effect; however, the total of 5 or 6 injections would 
not have caused heart disease.  The doctor felt that it would 
be necessary to used steroids on a daily basis to have such 
side effects.  

A second opinion was obtained in February 1999.  The veteran 
identified 3 intra-articular injections.  The second 
physician consulted another text and found no indication that 
intra-articular injections of steroids would cause myocardial 
infarction.  

The February 1999 statement of the case notified the veteran 
of these VA opinions.  He has not taken the opportunity 
afforded by the statement of the case to have his doctor 
explain his opinion or present a rebuttal.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Here, the private physician noted the veteran had steroid 
injections and that they may have contributed to his 
myocardial infarction.  As a general proposition, the 
possibility that steroid use may cause hypertension is 
supported by the literature cited by the VA physicians.  
However, Dr. Barrett does not indicate any familiarity with 
the number or location of the veteran's steroid injections.  
The VA doctor's have pointed out that these are few and in 
the joints.  These critical factors were not addressed by Dr. 
Barrett, although the statement of the case notified the 
veteran of this problem.  The Board finds that the opinions 
of two VA physicians are based on pertinent literature and 
consider the specific facts of this case to a significantly 
greater extent than the general opinion provided by the 
veteran's private doctor.  Consequently, the opinions of the 
VA physicians are more probative and establish that the 
veteran's current cardiovascular disability is not 
proximately due to or the result of, or aggravated by, 
medication for a service-connected disability.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

10.  Service Connection for an Acquired Psychiatric 
Disability

The veteran has asserted that he has acquired a psychiatric 
disability as the result of his service-connected 
disabilities.  Such an assertion is not evidence that a 
connection actually exists.  The relationship of medical 
disabilities is a medical question which requires evidence 
from a trained medical professional.  See Grivois v. Brown, 6 
Vet. App. 136, 139 (1994).  

Here, there is no medical opinion which connects the 
veteran's psychiatric disability to a service-connected 
disability or to treatment for a service-connected 
disability, such as steroid use, either as a causal or 
aggravating factor.  Therefore, the nexus element of a well 
grounded claim is missing and the claim must be denied.  
38 U.S.C.A. § 5107(a) (West 1991).  

Ratings

Extraschedular Rating

The February 1996 statement of the case notified the veteran 
of the provisions of 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Schedular Ratings

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  Except for the left ankle, as 
discussed in detail below, the Board concludes that the 
conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

11.  Evaluation of Gastric Ulcer.

For a gastric or duodenal ulcer, a 10 percent rating is 
appropriate where the disability is mild; with recurring 
symptoms once or twice yearly.  The next higher rating, 20 
percent requires a moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating requires a moderately 
severe disability; less than severe, but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The maximum rating under 
this code is 60 percent which requires a severe disability; 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. Part 4, Codes 7304, 
7305 (1999).  

An October 1989 service medical record contains an impression 
of peptic ulcer disease (PUD).  Upper gastrointestinal X-rays 
were consistent with that diagnosis.  

The report of the October 1995 VA examination reveals that 
the veteran complained of epigastric pain, tenderness and 
sporadic nausea.  The examiner found epigastric tenderness, 
as well as several normal findings, and diagnosed recurrent 
gastric ulcers versus gastritis.  

Laboratory studies in March 1996 included a hemoglobin within 
the normal range.  

X-rays in April 1997 disclosed mild prominence of the mucosal 
folds of the duodenum suggesting mild duodenitis.  An April 
1997 clinical record noted the veteran's complaints of 
epigastric pain and the X-rays results.  The diagnosis was 
duodenitis.  Medication was recommended.  

At the time of the veteran's August 1997 heart attack, 
private laboratory studies included hemoglobins below the 
normal limits; there was no diagnosis of anemia.  

On VA examination in October 1998, the veteran reported that 
he sometimes had burning epigastric pain, which he treated 
with medication.  There was no nausea, vomiting, diarrhea or 
constipation.  His abdomen was soft and depressible.  
Peristalsis was present.  There were no masses, tenderness or 
visceromegaly.  The doctor noted the April 1997 X-rays 
results.  He also noted the October 1998 laboratory studies 
found a hemoglobin of 13.9 [compared to a normal range from 
14 to 17 g/dL] and a hematocrit of 41.1 [compared to a normal 
range from 39 % to 50 %].  There was no diagnosis of anemia.  
The doctor diagnosed gastric ulcer with mild duodenitis.  The 
doctor expressed the opinion that the veteran had a chronic 
gastritis.  

The rating criteria provide a 10 percent rating for an ulcer 
where the disability is mild; with recurring symptoms once or 
twice yearly.  Giving the veteran the benefit of the doubt, 
the Board concludes that the X-ray findings support the 
veteran's complaints and that the entire disability picture 
approximates a mild disability warranting a 10 percent 
rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1999).  

The next higher rating for an ulcer, 20 percent requires a 
moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  The 
medical reports provide the most probative evidence as to the 
extent of the disability.  Here, they demonstrate that there 
are no recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration and there are no 
continuous moderate manifestations.  Consequently, the 
preponderance of evidence is against a rating in excess of 10 
percent.  38 C.F.R. Part 4, § 4.114, Codes 7304, 7305 (1999).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).  That is, another 
gastrointestinal rating can not be assigned in addition to 
the rating under Codes 7304, 7305.  See also 38 C.F.R. § 4.14 
(1999).  However the Board has considered the possibility of 
alternatively rating the disability under other codes.  The 
only other one which might apply to the manifestations 
demonstrated here is Code 7307.  

A chronic hypertrophic gastritis (identified by gastroscope), 
will be rated as 10 percent disabling where there are small 
nodular lesions, and symptoms.  A 30 percent rating will be 
assigned if there are multiple small eroded or ulcerated 
areas.  The next higher rating, 60 percent, requires severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
Part 4, Code 7307 (1997).  

Here again, the small lesions described by physicians and the 
symptoms described by the veteran would be assigned a 10 
percent rating.  Neither the veteran's description nor the 
medical findings show the multiple erosions or ulcers 
required for a higher rating.  Thus, a higher rating could 
not be assigned under this criteria either.  

12.  Evaluation for Colon Polyps

As noted above, the regulations prohibit separate ratings for 
various parts of the digestive system.  There are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (1999).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  [T]he evaluation of the same manifestation 
under different diagnoses [is] to be avoided.  38 C.F.R. 
§ 4.14 (1999).  Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  With these factors in mind, the 
Board has considered rating the service-connected colon polyp 
residuals.  Colon disorders are rated as irritable colon 
syndrome or irritable colitis.  38 C.F.R. Part 4, Codes 7319-
7327 (1999).  

Irritable colon syndrome, irritable bowel syndrome, spastic 
colitis, mucous colitis, etc., will be noncompensable where 
mild with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating requires 
a moderate syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  The next higher rating, 
30 percent, requires a severe syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. Part 4, Code 
7319 (1999).  The evidence here shows that the veteran has 
some abdominal distress but does not have a severe syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with  more or less constant abdominal distress.  
Consequently, a higher rating is not warranted on this basis.  

Ulcerative colitis will be rated as 100 percent disabling, if 
it is pronounced; resulting in marked malnutrition, anemia, 
and general debility, or with serious complication such as 
liver abscess.  A severe disability with numerous attacks a 
year and malnutrition, the health only fair during 
remissions, will be rated as 60 percent disabling.  A 30 
percent rating will be assigned if the disability is 
moderately severe; with frequent exacerbations.  A 10 percent 
rating will be assigned if the disability is moderate; with 
infrequent exacerbations.  38 C.F.R. Part 4, Code 7323 
(1999).  Here again, the evidence does not show 
symptomatology which approximates a moderately severe colitis 
with frequent colitis exacerbations.  

Of particular note in evaluating the polyp residuals is the 
March 1996 flexible sigmoidoscopy report.  This test 
visualized the sigmoid colon.  The anus was normal.  In the 
rectum, mucosa and vascularity were normal.  In the sigmoid, 
there were no polyps or masses.  The impression was a normal 
examination.  

A March 1997 barium enema study showed there was no evidence 
of intraluminal filing defect, persistent spasm or narrowing.  
Isolated and scattered diverticula were noted.  The 
impression was diverticulosis in an otherwise normal study.  

While the veteran is competent to assert that the residuals 
of his colon polyps warrant a higher rating, the medical 
findings are more probative as to the extent of the 
disability.  Thus, the preponderance of the evidence 
establishes that the polyp residuals do not approximate any 
basis for a higher rating.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1999).  

13.  Evaluation of a Right Knee Disorder

Review of the veteran's medical history, in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999), reveals that, during service, 
the veteran had bilateral retropatellar chondromalacia, Grade 
II/IV, with minimal degenerative changes in the right knee.  
In July 1991, the veteran underwent a diagnostic arthroscopy 
and chondroplasty of loose flaps at the femoral trochlea.  
The current 10 percent rating is based on degenerative 
changes in the knee with a loss of motion.  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (1999).  

A rating in excess of 10 percent would require rating under 
the codes pertaining to the knee.  38 C.F.R. Part 4, Code 
5003 (1999).  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Code 5256 (1999).  

On the October 1995 examination, the doctor reported that it 
was hard to evaluate instability and then made a 
generalization that the joints were painful and unstable, 
without actual describing any instability.  On the December 
1995 VA examination, there was no instability.  On the March 
1997 VA examination, the knee was stable to anterior, 
posterior, varus and valgus stress.  That is, the examination 
findings show there is no subluxation or instability for 
which an additional rating could be assigned under 38 C.F.R. 
Part 4, Code 5257 (1999).  

There is no evidence that the veteran has cartilage 
dislocation ratable under 38 C.F.R. Part 4, Code 5258 (1999).  
Review of the surgical reports shows that cartilage was not 
removed; see 38 C.F.R. Part 4, Code 5259 (1999).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  

In October 1995, the examiner reported knee flexion to 100 
degrees.  In December 1995, the examiner reported knee 
flexion to 120 degrees.  The report of the March 1997 
examination shows that the doctor considered the effects of 
pain in accordance with 38 C.F.R. §§ 4.40, 4.45 (1995).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Right knee flexion 
was to 95 degrees, limited by pain at the extreme of flexion.  
This would not approximate a compensable limitation of 
flexion under 38 C.F.R. Part 4, Code 5260 (1999).  It clearly 
would not approximate the limitation to approximately 30 
degrees, required for a 20 percent rating under 38 C.F.R. 
Part 4, Code 5260 (1999).  38 C.F.R. § 4.7 (1999).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (1999).  

In October 1995 and December 1995, the right knee extended to 
0 degrees.  In March 1997, the right knee again extended to 0 
degrees.  The medical examiners have not reported any 
limitation of extension ratable under 38 C.F.R. Part 4, Code 
5261 (1999).  

There is no evidence of nonunion or malunion of the tibia or 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (1999).  
There is no evidence of genu recurvatum ratable under 
38 C.F.R. Part 4, Code 5263 (1999).  

The veteran has not alleged and the record does not show that 
the arthroscopy scars meet any applicable criteria for a 
compensable rating.  38 C.F.R. § 4.118 (1999).  

At his July 1997 RO hearing, the veteran testified that his 
right knee was constantly giving him problems with swelling, 
locking up and giving out, as well as being painful.  
(Hearing transcript, 2.)  He testified that he required a 
brace for stability, and a cane.  (Hearing transcript, 3.)  
He said he would constantly fall, even with the use of the 
cane.  (Hearing transcript, 3.)  He said that he was unable 
to straighten the leg and that bending to 90 degrees caused 
pain.  He reported swelling on a daily basis.  He said he was 
unable to walk a block.  (Hearing transcript, 4.)  

The veteran is considered competent to assert that his right 
knee disability should be assigned a higher rating.  While he 
testified of extensive symptomatology, that has not been 
found on the repeated examinations by trained medical 
personnel.  In determining the extent of the disability, the 
findings of the trained medical examiners are more probative 
than the veteran's assertions.  Here, the medical reports 
provided a preponderance of the evidence which establishes 
that the right knee disability does not approximate any 
applicable criteria for a higher or additional rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  



14.  Evaluation of the Left Knee Disorder

Review of the veteran's medical history, in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999), reveals that, during service, 
in November 1991, a tear of the left medial meniscus was 
suspected.  He under went a diagnostic arthroscopy which did 
not show meniscal damage.  There was Grade III chondromalacia 
of the patella, Grade III to IV chondromalacia of the femoral 
trochlea and Grade II chondromalacia of the lateral femoral 
condyle, lateral tibial plateau.  It was determined that no 
surgical procedure was required.  

The current 10 percent rating is based on degenerative 
changes in the knee with a loss of motion.  See 38 C.F.R. 
Part 4, Codes 5003, 5010 (1999), above.  

A rating in excess of 10 percent would require rating under 
the codes pertaining to the knee.  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Code 5256 (1999).  

On the October 1995 examination, the doctor reported that it 
was hard to evaluate instability and then made a 
generalization that the joints were painful and unstable, 
without actual describing any instability.  On the December 
1995 VA examination, there was no instability.  On the March 
1997 VA examination, the left knee was stable to anterior, 
posterior, varus and valgus stress.  On the October 1998 
examination, the left knee was stable to anterior and 
posterior drawer testing.  There was no varus or valgus 
instability.  That is, the examination findings show there is 
no subluxation or instability for which an additional rating 
could be assigned under 38 C.F.R. Part 4, Code 5257 (1999).  

There is no evidence that the veteran has cartilage 
dislocation ratable under 38 C.F.R. Part 4, Code 5258 (1999).  
Review of the surgical reports shows that cartilage was not 
removed; see 38 C.F.R. Part 4, Code 5259 (1999).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  

In October 1995 and December 1995, the examiner reported knee 
flexion to 120 degrees.  The report of the March 1997 
examination shows that the doctor considered the effects of 
pain in accordance with 38 C.F.R. §§ 4.40, 4.45 (1995).  See 
DeLuca, 8 Vet. App. at 204, 206.  Left knee flexion was to 
105 degrees, 125 degrees with coaxing, limited by pain at the 
extreme of flexion.  In October 1998, flexion was to 115 
degrees actively and 125-130 degrees passively.  Pain was 
present at the extremes of flexion.  This would not 
approximate a compensable limitation of flexion under 
38 C.F.R. Part 4, Code 5260 (1999).  It clearly would not 
approximate the limitation to approximately 30 degrees, 
required for a 20 percent rating under 38 C.F.R. Part 4, Code 
5260 (1999).  38 C.F.R. § 4.7 (1999).  

The medial and lateral joint line tenderness and mild 
crepitus with range of motion were considered by the examiner 
in evaluating the joint function.  These manifestations do 
not warrant a rating in excess of the current 10 percent.  
38 C.F.R. §§ 4.45, 4.59 (1999).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (1999).  

In October 1995 and December 1995, the left knee extended to 
0 degrees.  In March 1997, the left knee again extended to 0 
degrees.  In October 1998, there was full extension.  Neither 
the veteran nor the medical examiners have reported any 
limitation of extension ratable under 38 C.F.R. Part 4, Code 
5261 (1999).  

There is no evidence of nonunion or malunion of the tibia or 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (1999).  
There is no evidence of genu recurvatum ratable under 
38 C.F.R. Part 4, Code 5263 (1999).  

The veteran has not alleged and the record does not show that 
the arthroscopy scars meet any applicable criteria for a 
compensable rating.  38 C.F.R. § 4.118 (1999).  They were 
noted to be well healed and non-tender in March 1997.  In 
October 1998, they were described as well-healed.  

At his July 1997 RO hearing, the veteran testified that his 
left knee was affected by locking, swelling and pain.  He 
testified that he required a brace.  (Hearing transcript, 4.)  
He linked instability to swelling and pain.  There was a 
limitation of forward and backward motion.  (Hearing 
transcript, 5.)  

While the veteran is considered competent to assert that his 
left knee disability should be assigned a higher rating, the 
medical findings are more probative as to the extent of the 
disability.  In this case, the medical reports provided a 
preponderance of evidence which establishes that the left 
knee disability does not approximate any applicable criteria 
for a higher or additional rating.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1999).  

15.  Evaluation for Degenerative Joint Disease of the Right 
Ankle

The Board has consider the medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999). In January 1993, the veteran 
sprained his right ankle.  In March 1993, he told a 
consultant of a recurrent inversion.  The November 1993 
medical board hospital report shows the veteran had a 
limitation of dorsiflexion and mild pain.  X-rays revealed 
some anterior degeneration and narrowing with bone spurs of 
the right ankle.  The diagnosis was mild degenerative 
arthritis of the tibiotalar joint on the right.  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Codes 5270, 5272 (1999).  There is no evidence of 
malunion ratable under 38 C.F.R. Part 4, Code 5273 (1999).  
There is no evidence of astragalectomy ratable under 
38 C.F.R. Part 4, Codes 5274 (1999).  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (1999).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

The current 10 percent rating is appropriate for arthritis 
with some limitation of motion.  See 38 C.F.R. Part 4, Codes 
5003, 5010 (1999), above.  It is also appropriate if there is 
a moderate limitation of ankle motion.  A higher rating 
requires a marked limitation of motion.  38 C.F.R. Part 4, 
Code 5271 (1999).  In evaluating ankle motion, it should be 
noted that the normal range is from 20 degrees dorsiflexion 
to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

In October 1995, the veteran complained of pain, swelling and 
giving out in the ankles.  The examiner noted pain when the 
veteran walked.  Instability was difficult to evaluate.  
Right ankle motion was plantar flexion 20 degrees and 
dorsiflexion 10 to 15 degrees.  The doctor commented that the 
joints were painful and unstable.   

In December 1995, there was minimal swelling of the ankles.  
Right ankle plantar flexion was 20 degrees and dorsiflexion 
was 5 degrees.  

In March 1997, there was tenderness, but no swelling or 
crepitus.  Right ankle plantar flexion was 30 degrees and 
dorsiflexion was 8 degrees.  In accordance with 38 C.F.R. 
§§ 4.40, 4.45 (1999), there was noted to pain at the extremes 
of dorsiflexion.  See DeLuca, 8 Vet. App. at 204, 206.  There 
was hind foot varus.  There was pain with inversion 
stressing, specifically over the lateral ligamentous complex.  
Anterior and posterior drawer signs were negative.  

The report of the October 1998 VA examination shows that the 
right ankle had no swelling.  There was minimal tenderness on 
the medial and lateral sides.  There was no crepitus.  Here 
was a negative anterior drawer sign.  Right ankle plantar 
flexion was 35 degrees and dorsiflexion was 10 degrees.  
Considering the functional effects of pain, in accordance 
with 38 C.F.R. §§ 4.40, 4.45 (1999), the doctor noted pain at 
the extremes of dorsiflexion.  In accordance with the Court's 
request in DeLuca, 8 Vet. App. at 207, the examiner commented 
on the range of motion as effected by flare-ups.  The 
physician reported that pain can significantly limit 
functional ability and the veteran was likely to have 
increased pain during flare-ups.  However, the loss of motion 
was unlikely to be significantly affected.  

In July 1997, the veteran testified at his RO hearing.  He 
stated that his right ankle had swelling, pain and restricted 
movement.  He said that motion was limited by pain.  He 
stated that it twisted a lot.  The foot tended to drag.  He 
was going to see the doctor about a brace for the right 
ankle.    

Once again, the Board notes the veteran is competent to 
assert that his right ankle should be assigned a higher 
rating.  However, his testimony describes a moderate 
disability.  Similarly, the medical findings consistently 
reflect a right ankle disability which is no more than 
moderate.  The next higher rating requires a marked 
limitation of motion.  A marked limitation of motion is the 
highest under this rating code.  It is for the highest degree 
of disability without ankylosis.  As detailed above, the 
preponderance of evidence demonstrates that the limitation of 
motion is no more than moderate.  38 U.S.C.A. § 5107(b) (West 
1991).  The disability does not approximate the functional 
impairment of a marked limitation of motion.  38 C.F.R. § 4.7 
(1999).  

16.  Evaluation of Degenerative Joint Disease of the Left 
Ankle,
Rated as 10 Percent Disabling Prior to July 1, 1997 
and as 20 Percent Disabling Effective as of That Date

An August 1996 rating decision granted service connection for 
post-traumatic degenerative joint disease of the left ankle, 
rated as 10 percent disabling.  The veteran appealed.  During 
the appeal, the RO issued a November 1998 rating decision 
which increased the rating to 20 percent effective July 1, 
1997.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that staged ratings may be made during the 
processing of an initial claim; however, the ratings must be 
supported by the evidence.  

A 10 percent rating is appropriate for arthritis with some 
limitation of motion.  See 38 C.F.R. Part 4, Codes 5003, 5010 
(1999), above.  It is also appropriate if there is a moderate 
limitation of ankle motion.  A higher rating requires a 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271 
(1999).  In evaluating ankle motion, it should be noted that 
the normal range is from 20 degrees dorsiflexion to 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (1999).  

The November 1998 rating decision asserted that the grant of 
20 percent is considered a complete grant of the benefit 
sought on appeal.  Generally, if the highest rating 
assignable under the applicable criteria is granted, the 
grant will terminate an appeal for a higher rating.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  While 20 percent is the 
highest rating assignable based on limitation of ankle 
motion, it was not assigned for the entire time period 
covered by the appeal.  Consequently, it is not a full grant.  
The Board will consider the issue on appeal.  

The Board has consider the medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999).  In May 1993, the veteran 
twisted his left ankle and a sprain was diagnosed.  X-rays 
disclosed degenerative joint disease.  The November 1993 
medical board hospital report shows that there was an 
avulsion off the distal portion of the lateral malleolus.  
There was a limitation of dorsiflexion and mild pain.  

In October 1995, the veteran complained of pain, swelling and 
giving out in the ankles.  The examiner noted pain when the 
veteran walked.  Left ankle motion was plantar flexion 20 
degrees and dorsiflexion 5 to 10 degrees.  The doctor 
commented that the joints were painful and unstable.  He did 
not identify any specific instability.  

In December 1995, there was minimal swelling of the ankles.  
Both ankles dorsiflexed 5 degrees and plantar flexed 20 
degrees.  

Examination of the left ankle in March 1997, revealed 
moderate swelling.  There was some fullness over the 
dorsolateral aspect of the tibial joint, as well as some 
tenderness in the lateral ligamentous complex.  The range of 
motion was from 2 degrees dorsiflexion to 15 degrees plantar 
flexion.  There was hind foot varus.  There was pain with 
inversion stressing, specifically over the lateral 
ligamentous complex.  Anterior and posterior drawer signs 
were negative.  

As noted above, the normal range of ankle motion goes 65 
degrees, from 20 degrees dorsiflexion through 45 degrees 
plantar flexion.  Under the rating criteria, a mild or slight 
limitation is rated at 0 percent, a moderate limitation at 10 
percent and a marked limitation at 20 percent.  The 
limitations to an arc of 25 degrees or more, in 1995, would 
fall within the middle third of the total arc of 65 degrees.  
Considering the total symptomatology demonstrated on those 
examinations, the functional impairment did not exceed that 
associated with a moderate limitation of motion.  Therefore, 
the preponderance of evidence, as established by the findings 
of trained medical professionals, did not support a rating in 
excess of 10 percent prior to the March 8, 1997 examination.  

On the March 8, 1997 VA examination, the range of motion was 
from 2 degrees dorsiflexion to 15 degrees plantar flexion.  
That is a total arc of 17 degrees which is less than a third 
of the normal arc of 65 degrees.  When this is considered 
with the other objective findings on the examination, giving 
the veteran the benefit of the doubt, the disability 
approximated a marked limitation of ankle motion at the time 
of the examination.  38 C.F.R. § 4.7 (1999).  Therefore, a 20 
percent rating was warranted as of that date.  

Arthroscopic debridement, in May 1997, removed a loose 
fragment from the left ankle.  

The Board notes the veteran's July 1997 RO hearing testimony.  
The veteran reported that his left foot tended to drag and he 
used a brace for the left ankle.  (Hearing transcript, 7.)  
He reported limitation of motion and that it turn when he put 
pressure on it.  (Hearing transcript, 8.)  

On the October 1998 examination, the left ankle had moderate 
swelling, there was pain on palpation at various points and 
tenderness at others.  There was no dorsiflexion.  Pain was 
present with stress in dorsiflexion.  Plantar flexion was to 
30 degrees.  There was good inversion and eversion and the 
joint appeared stable.  This examination indicates an 
increase in to total arc of motion over the March 1997 
examination; however, in light of the total loss of 
dorsiflexion, and other objective findings, the Board finds 
that the left ankle continues to approximate a marked 
limitation of motion.  A marked limitation of motion is rated 
as 20 percent disabling.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.7, Code 5271 (1999).  

A rating in excess of 20 percent would require ankylosis of 
the joint.  38 C.F.R. Part 4, Code 5270 (1999).  The medical 
findings are most probative on this point.  They establish 
that there is no actual bony fixation.  Thus, the 
preponderance of evidence shows that while there is decreased 
motion, it does not approximate the absence of motion in an 
ankylosed joint.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  


17.  Entitlement to an Evaluation in excess of 10 percent for 
Kidney Stones.

The Board has reviewed the medical history and service 
medical records.  38 C.F.R. §§ 4.1, 4.2 (1999).  An April 
1990 intravenous pyelogram demonstrated at least three 2-3 
millimeter calcification in the lower pole of the left 
kidney.  On the May 1990 urology consultation, the veteran 
denied dysuria, frequency, hesitancy, or hematuria.  The 
impression was an asymptomatic renal calculi.  

In December 1994, the veteran was overnight at a VA hospital 
for his kidney stones.  

In October 1995, the veteran told an examiner his history of 
kidney stones.  He complained of frequent severe left flank 
pains along with gross hematuria.  His left flank was tender 
to percussion.  He told of attacks of colic 3 - 5 times 
daily.  The diagnosis was history of left nephrolithiasis.  
Urine test results were negative or within the normal ranges.  
Although the veteran had complained of blood in his urine, 
testing was negative for urine blood.  Considering the 
criteria for rating renal dysfunction, urine protein was 
negative.   

In March 1996, laboratory findings were again normal or 
negative.  Urine was negative for blood or protein.  

A February 1997 sonogram disclosed 6-7 millimeter calculi in 
the lower pole of the left kidney.  There was no obstructive 
pattern or hydronephrosis.  A March 1997 urology clinic note 
shows that the sonogram results were reviewed.  The veteran 
complained of urgency and frequency.  Medication was 
recommended.  

At his July 1997 RO hearing, the veteran testified of 
constant pain from his kidney stone.  (Hearing transcript, 
10.)  He also reported blood in his urine.  (Hearing 
transcript, 11.)  

The veteran was treated at a private hospital for a heart 
attack in August 1997.  The BUN (blood urea nitrogen) and 
creatinine were within normal limits the 3 times they were 
tested.  

A September 1997 VA urology note shows the veteran continued 
to have left flank pain.  In December 1997, there were no 
flank pains, but occasional left lower quadrant abdominal 
pains.  There were no voiding complaints.  

A September 1998 genitourinary examination report discloses 
that a renal sonogram, in January 1998, revealed a 6 
millimeter calculus in the mid pole of the right kidney as 
well as the 6 millimeter calculus in the lower pole of the 
left kidney.  The veteran denied passing any calculi since 
the January 1998 sonogram. Urinalysis in September 1998 was 
negative for infection.  Serum creatinine was normal.  The 
diagnosis was bilateral nephrolithiasis.  

Renal calculi or nephrolithiasis will be rated as 
hydronephrosis, except that a 30 percent rating will be 
assigned for recurrent stone formation requiring one or more 
of the following:  
	1. diet therapy  
	2. drug therapy  
	3. invasive or non-invasive procedures more than 
two times a year.  
38 C.F.R. Part 4, Code 7508 (1999).  Here, there is no 
evidence that the veteran's kidney stones require diet 
therapy, drug therapy, or, invasive or non-invasive 
procedures more than two times a year.  

Hydronephrosis will be rated as 10 percent disabling with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent rating will be 
assigned where there are frequent attacks of colic, requiring 
catheter drainage.  A 30 percent rating  requires frequent 
attacks of colic with infection (pyonephrosis) of the kidney.  
A severe condition will be rated as renal dysfunction.  
38 C.F.R. Part 4, Code 7509 (1998).  

In this case, the veteran has testified of occasional attacks 
of symptoms due to kidney stones.  The current 10 percent 
rating is consistent with the pain and symptomatology 
described by the veteran.  38 C.F.R. Part 4, Code 7509 
(1998).  

Such attacks have not been frequent.  There is no evidence 
that catheter drainage has been required.  The sonograms and 
laboratory tests show no evidence of infection.  On the most 
recent examination, the doctor noted that there was no 
evidence of infection.  38 C.F.R. Part 4, Code 7509 (1998).  

The laboratory test results have been normal and do not meet 
the criteria for a higher rating based on renal dysfunction.  
There are no albumin or casts in the veteran's urine.  BUN or 
creatinine are not elevated.  While hypertension is present, 
no physician has associated it with the kidney stones or 
renal dysfunction.  Neither the private nor VA doctors have 
expressed opinions linking the service-connected kidney 
stones to actual renal dysfunction, or its symptoms, such as 
decreased cardiovascular function, generalized poor health, 
lethargy, weakness, anorexia, weight loss, limitation of 
exertion, or edema.  38 C.F.R. § 4.115a (1999).  

While the veteran can assert that the disability warrants a 
higher rating, the objective medical findings are more 
probative as to whether the disability approximates the 
criteria for a higher rating.  Here, the medical findings 
clearly demonstrate that the disability does not approximate 
any applicable criteria for a higher rating.  Thus, the 
preponderance of the evidence requires denial of the claim.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  


ORDER

Service connection for residuals of a right shoulder 
dislocation is granted.  

A 10 percent evaluation for gastric ulcer is granted, subject 
to the law and regulations governing the payment of monetary 
awards.  

An evaluation of 20 percent for degenerative joint disease of 
the left ankle is granted, effective March 8, 1997, subject 
to the laws and regulations governing the payment of monetary 
awards.  

Service connection for tinnitus is denied.  

Service connection for a low back disorder is denied.  

Service connection for numbness in the right leg is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for a rectal disorder, including 
hemorrhoids is denied.  

Service connection for rhinitis is denied.  

Service connection for headaches is denied.  

Service connection for cardiovascular disease, including 
hypertension is denied.  

Service connection for an acquired psychiatric disability is 
denied.  

An additional compensable evaluation for colon polyps, or a 
higher rating for the service-connected gastrointestinal 
disorder based on residuals of colon polyps, is denied.  

An evaluation in excess of 10 percent for a right knee 
disorder is denied.  

An evaluation in excess of 10 percent for a left knee 
disorder is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the right ankle is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the left ankle is denied prior to March 8, 1997.  

An evaluation in excess of 20 percent for degenerative joint 
disease of the left ankle is denied.  

An evaluation in excess of 10 percent for kidney stones is 
denied.  


REMAND

The issue of entitlement to a total disability rating based 
on individual unemployability is REMANDED to the RO for the 
following:  

The RO should review the claim for a total 
disability rating based on individual 
unemployability in light of the grants 
contained in this decision.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals








